Citation Nr: 0307504	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  01-02 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

1.  Entitlement to restoration of service connection for 
diabetes mellitus, including the question of whether 
severance of service connection was proper.

2.  Entitlement to restoration of service connection for 
arteriosclerotic heart disease with hypertension, including 
the question of whether severance of service connection was 
proper. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


REMAND

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1944 to June 
1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in August 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which severed service 
connection for diabetes mellitus and arteriosclerotic heart 
disease with hypertension.  The RO had previously proposed 
severance of service connection for these disabilities in 
June 1999.  The veteran entered notice of disagreement with 
the August 2000 severance decision in October 2000; the RO 
issued a statement of the case in January 2001; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in March 2001. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  For these reasons, a remand is 
required.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. 
§ 3.159 (2002).

2.  Thereafter, the RO should readjudicate 
these claims.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the 


right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



